DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/27/22, 10/18/21, 7/15/21, 4/14/21 and 1/4/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10 and 11 (respectively) of U.S. Patent No. 10,916,861 in view of “Park” (US 9130262).
Claims 1-5, 8-10 and 12 of the instant inventions recite limitations that are encompassed by claims 1-5, 8-10 and 11 of the ‘861 patent (respectively), except for claim 1 of the instant invention reciting a raised antenna patch “with a plurality of projections”. 
Park discloses a raised antenna patch 320 (Fig. 3 reproduced below) with a plurality of projections A-D. 
Park teaches “The radiator 320 may be formed in one flat type, and the shape of the radiator 320 maintains symmetry. Such a radiator 320 is used as a radiation control element...” (col. 4, ll. 36-38).


    PNG
    media_image1.png
    618
    764
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the ‘861 antenna module such that wherein each of the plurality of 3-D antenna cells comprises a raised antenna patch with a plurality of projections, in order to use symmetrical antenna cells as radiation control elements. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 6 and 12 respectively reciting “wherein the raised antenna patch comprises a top plate at a height greater than each of the plurality of 3-D antenna cells” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Ajioka” (US 2005/0088260) in view of “Park” (US 9130262).
Claim 1: Ajioka discloses an antenna module, comprising: 
an antenna substrate 12 (Fig. 4); 
a plurality of three-dimensional (3-D) antenna cells 14 on a first (top) surface of the antenna substrate; 
a plurality of packaged circuitry on a second (bottom) surface of the antenna substrate (using 11), wherein the plurality of packaged circuitry comprises a plurality of radio-frequency (RF) chips 13 [0039], 
wherein the plurality of radio-frequency (RF) chips are mounted on the second surface of the antenna substrate (using 11); 

wherein each of the plurality of 3-D antenna cells comprises a raised antenna patch (raised from ground 11d, using 12a), and 
wherein a packaged circuitry 13 of the plurality of packaged circuitry is electrically connected with the plurality of 3-D antenna cells 14 [0038].
Ajioka fails to expressly teach wherein the plurality of packaged circuitry comprises at least one mixer chip. 
However, Ajioka teaches [0039] “The high-frequency devices 13 are electronic components that are used in, for example, a 25 GHz band that is a sub-millimeter wave band or a 5 GHz band that is a microwave band. The high-frequency devices 13 are mounted on the first dielectric substrate 11 by surface mounting by soldering or brazing or flip chip mounting with Au, an Au--Sn alloy, or the like. Examples of the high-frequency device 13 are a power amplifier, a mixer, a multiplier, a frequency converter, a high-frequency oscillator, and a low-noise power amplifier. However, the high-frequency devices 13 are not limited to these electronic components. A plurality of antenna elements 14 are formed in array form to obtain good directivity.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ajiok’a invention such that wherein the plurality of packaged circuitry comprises at least one mixer chip, in order to facilitate operation in a 25 GHz band that is a sub-millimeter wave band or a 5 GHz band that is a microwave band. 
Ajioka is silent regarding each of the plurality of 3-D antenna cells with a plurality of projections. 
 Park discloses a raised antenna patch 320 (Fig. 3 reproduced below) with a plurality of projections A-D. 



    PNG
    media_image1.png
    618
    764
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ajioka’s module such that wherein each of the plurality of 3-D antenna cells comprises a raised antenna patch with a plurality of projections, in order to use symmetrical antenna cells as radiation control elements. 

Claim 8: Ajioka fails to teach wherein each of the plurality of 3-D antenna cells further comprises four supporting legs.
Park discloses an antenna 320 (Fig. 3 reproduced above) comprises four supporting legs 322. 
Park teaches “[w]hen the first and second short circuit pins of the first, second, third, and fourth short circuit pins are short-circuited to the ground body 310, the direction control antenna 300 represents a radiation direction and a radiation form as shown in FIG. 5.…In this way, in the direction control antenna 300, a radiation form rotates by 90-degree according to a combination of short circuit 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ajioka’s module such that wherein each of the plurality of 3-D antenna cells further comprises four supporting legs, in order to selectively short circuit portions of each of the antenna cells, thereby controlling radiation direction. 

Claim 9: Ajioka discloses the antenna module according to claim 8, wherein each of the four supporting legs (at short circuits 1, 2, 3, 4 of Park; respectively) is located between a pair of adjacent projections of four projections A, B, C, D (Fig. 3 of Park reproduced above) associated with a raised antenna patch 320 of each of the plurality of 3-D antenna cells (see Fig. 3 reproduced above for example, where supporting leg at short circuit 2 is between a pair of adjacent projections A and C).

Claim 12: Ajioka discloses the antenna module according to claim 1, wherein the raised antenna patch comprises a top plate 14 at a height (thickness of 12) greater than each of the plurality of 3-D antenna cells (see Fig. 4)
Ajioka fails to teach wherein each of the plurality of 3-D antenna cells further comprises a plurality of supporting legs, and wherein each supporting leg of the plurality of supporting legs is between a pair of adjacent projections associated with the raised antenna patch and each supporting leg is directly connected with the top plate of the raised antenna of each of the plurality of 3-D antenna cells.

Park teaches “That is, the direction control antenna 300 has a varying characteristic while maintaining a radiation form according to a combination of short circuit positions by four short circuit pins 322, and when short circuit positions are formed in bilateral symmetry, the direction control antenna 300 performs omni-directionally. In this way, because the number of controllable sectors is determined according to a shape of the radiator 320 and the number of short circuit positions by four short circuit pins 322, when the shape of the symmetrical radiator 320 is variously designed, the number of sectors can be variously formed.” (col. 5, ll. 18-28)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ajioka’s invention such that wherein each of the plurality of 3-D antenna cells further comprises a plurality of supporting legs, and wherein each supporting leg of the plurality of supporting legs is between a pair of adjacent projections associated with the raised antenna patch and each supporting leg is directly connected with the top plate of the raised antenna of each of the plurality of 3-D antenna cells, in order to use the supporting legs to facilitate omni-direction radiation. 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ajioka and Park as applied to claim 1 above, and further in view of “Yemelong” (US 2016/0204513). 
Claim 2: Ajioka fails to teach wherein each of the plurality of 3-D antenna cells is a 3-D metal stamped antenna.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ajioka’s antenna module such that each of the plurality of 3-D antenna cells is a 3-D metal stamped antenna, in order to improve antenna efficiency. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ajioka and Park as applied to claim 1 above, and further in view of in view of “Jo” (US 7079079). 
Claim 3: Ajioka fails to teach wherein a height of each of the plurality of 3-D antenna cells is one-fourth of wavelength at an operational frequency.
Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern.” (col. 1, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Ajioka’s module such that a height of each of the plurality of 3-D antenna cells is one-fourth of wavelength at an operational frequency, in order to obtain tuned antenna operational parameters. 


Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern.” (col. 1, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Ajioka’s module such that a width of each of the plurality of 3-D antenna cells is half of wavelength at an operational frequency, in order to obtain tuned antenna operational parameters. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ajioka and Park as applied to claim 1 above, and further in view of Gustaf” (US 2006/0170595). 
Claim 5: Ajioka fails to teach wherein each of the plurality of 3-D antenna cells comprises the raised antenna patch with air dielectric.
Gustaf teaches wherein each of the plurality of 3-D antenna cells comprises a raised antenna patch 344 (Fig. 20) with air dielectric (¶ [0008]: “A patch array antenna according to an embodiment of the present invention includes a planar base on which is defined a ground plane and feed positions that are physically isolated from the ground plane. A plurality of patch elements are configured to resonate over a predetermined frequency range. Each patch element is isolated from the ground plane and is disposed on the base over the ground plane so that an air dielectric is defined between the patch element and the ground plane.”). 


Claims 6-7: Ajioka discloses wherein the raised antenna patch comprises a top plate 14 (Fig. 4) over a ground plane 11d in each of the plurality of 3-D antenna cells; 
wherein the raised antenna patch 320 (Fig. 3 of Park reproduced above) comprises four projections A-D having outwardly increasing widths.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN Z ISLAM/Primary Examiner, Art Unit 2845